DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-5, 7-16, 18-21 of US Application No. 16/052,994, filed on 11/25/2020, are currently pending and have been examined. Claims 1, 12, and 20 have been amended, claims 6, 8, 9, 17, and 19 are canceled.

Response to Arguments
	Applicant’s arguments with respect to the rejection of claims 1-5, 7-16, and 18-21, rejected under 35 U.S.C. §103, have been fully considered and are persuasive. Therefore, the previous rejection has been withdrawn.

	Applicant argues that “Amended independent claim 1 recites a method that involves changing the policy in response to a trigger event comprising at least one of a vehicle's return to a given facility, a change in criminal activity, a change in a geographic area's crime level and a change in a type of use of the vehicle. Applicant believes that 
	
	Applicant has amended claim 1 to include the unmapped limitations of canceled claim 9. These limitations overcome the previous rejection of claim 1. However, a new rejection is made below in view of Hercher. 
	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 5, 7-12, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over French (Derive Systems: Transforming Vehicle Experiences with Technology, “French”) in view of Torre (So Long to the “One-Size-Fits-All” Automotive Experience: The ABCs of Read-Write Access, “Torre”) and in further view of Hercher (Ramifications of a 67 mph Top Speed, “Hercher”).

	Regarding claims 1, 12, and 20, French discloses a fleet management system and teaches: 

A system, comprising: (the derive system contains software and hardware solutions for fleet management - See at least ¶3)

a fleet of vehicles comprising on-board computing devices, each on-board computing device configured to: (the derive system communicates with the onboard computing device of the vehicles, i.e., vehicles in a fleet, through the OBD-II port - See at least ¶3 and 4-5)

operate a respective vehicle of the vehicles in the fleet to control an operational behavior of the respective vehicle, (the derive system may limit the speed, i.e., control an operational behavior, of the vehicle to a top speed authorized by the fleet manager - See at least ¶3-4) the on-board computing device including at least one static vehicle control parameter having a static value which is pre-set [] and which remains constant; (the derive system upgrades vehicle settings, i.e., vehicle control parameters, to optimize performance, control, and fuel efficiency - See at least ¶2 and 4)

receive data that is applicable to a plurality of vehicles (the derive system sends data to the on board controller, this data may be applied to an entire fleet - See at least ¶3-5) and defines at least one action to operate each of the plurality of vehicles in response to an event,  (the speed limiter slows the vehicle, i.e., an action, in response to reaching a maximum set speed, i.e., an event - See at least ¶3-5)

in response to receiving the data, automatically override use of the at least one static vehicle control parameter, and (the vehicle control parameters, e.g., speed limiter or engine idle, is upgraded in response to manager-approved settings, i.e., automatically in response to receiving the settings from the user - See at least ¶2-4)

perform operations to control the respective vehicle so that the respective vehicle executes the at least one action in response to an occurrence of the event (the speed limiter slows the vehicle, i.e., an action, in response to reaching a maximum set speed, i.e., an event - See at least ¶3-5) and in accordance with a value different than the static value of the at least one static vehicle control parameter (the derive system upgrades the software, i.e., the upgrade values are different than the previously used values, to operate under certain control parameters, e.g., speed limiting, shift timing, idle rpm, etc. - See at least ¶3-5) []



the on-board computing device including at least one static vehicle control parameter having a static value which is pre-set at a factory during vehicle manufacturing and which remains constant; (for example, the ECM directs the engine how to generate the right amount of horsepower and torque when towing and tells the dashboard gauges how to read and display the engine’s temperature. This control system software is pre-programmed at the factory by the OEM (Original Equipment Manufacturer) and is one-size-fits-all for each vehicle model. - See at least ¶2)

[] which was pre-set at the factory. (This control system software is pre-programmed at the factory by the OEM (Original Equipment Manufacturer) and is one-size-fits-all for each vehicle model. - See at least ¶2)

	In summary, French discloses a fleet management system and teaches overriding preset parameters with respect to vehicle control parameters, i.e., speed limiter, engine idle, etc. French does not explicitly teach that the preset parameters are set at the factory or during manufacturing. However, Torre discloses a fleet management system and teaches that overriding parameters with the Derive system includes those parameters set at the factory or by the OEM. 



	The combination of French and Torre does not explicitly teach changing the policy in response to a trigger event comprising at least one of a vehicle's return to a given facility, a change in criminal activity, a change in a geographic area's crime level and a change in a type of use of the vehicle. However, Hercher discloses the Derive Efficiency engine calibration technology and teaches:
	
and changing the policy in response to a trigger event comprising at least one of a vehicle's return to a given facility, a change in criminal activity, a change in a geographic area's crime level and a change in a type of use of the vehicle. (while the vehicles are used as a fleet vehicle the top speed is limited - See at least pg. 2; when the vehicles are going to be taken out of the fleet and sold, i.e., the type of use of the vehicle changes, the vehicle limitations are changed back to factory default - See at least pg. 4)

	In summary, French and Torre disclose the derive system may be used to override pre-set factory default vehicle control parameters based on the policy of the fleet. French further discloses that the Derive system’s “write-access technology is 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the fleet management system of French and Torre to provide for the engine calibration technology, as taught in Hercher, to allow for the resetting of factory defaults when the vehicle is ready for sale (At Hercher pg. 4)

	Regarding claims 5 and 16, French further teaches:

wherein the data is administered by a remote computing device that is configured to communicate with the vehicles. (Derive systems is integrated with cloud services, i.e., a remote computing device, that enables real-time insights and adjustments to the vehicles through responsive action such as manager-defined settings - See at least ¶6)

	Regarding claims 7 and 18, French further teaches:

wherein the operations comprises overriding user control of the vehicle. (a speed limiter prevents the vehicle from travelling over a set speed even if a user continues to operate the acceleration pedal, i.e., the speed limiter overrides the user - See at least ¶4)

	Regarding claim 10, French further teaches:

wherein the data is generated based on at least one of (a) historical information about vehicle behavior, use or location, (b) machine- learned patterns of vehicle operations or use, (c), vehicle traffic information, and (d) safety information. (integrating vehicle sensors and hardware with cloud services enables real-time insights and adjustments through responsive action such as manger-defined automatic idle shutoff periods, guaranteed ELD compliance by preventing ignition outside of approved hours, and vehicle speed dynamically limited to the posted speed limit of the road traveled on, i.e., safety information - See at least ¶6)

	Regarding claim 11, French further teaches:

wherein the operational behavior of the vehicle is controlled or limited based on vehicle related information obtained from a plurality of vehicle sensors. (integrating vehicle sensors and hardware with cloud services enables real-time insights and adjustments through responsive action such as manger-defined automatic idle shutoff periods, guaranteed ELD 

	Regarding claim 21, French further teaches:

wherein the trigger event further comprises at least one of an expiration of a period of time, a change in enterprise requirements, a change in enterprise procedures, a change in enterprise guidelines, a change in enterprise goals, a change in traffic conditions, and a change in weather. (In response to fleets seeking more conservative driving, i.e., a change in enterprise requirements, the Derive system may install speed governors, i.e., one static vehicle control parameter is overridden - See at least ¶4)

	Claims 2-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over French in view of Torre, in further view of Hercher, as applied to claims 1 and 12, and in further view of Ahmed et al. (US 2018/0349157 A1, “Ahmed”).

	Regarding claims 2 and 13, the combination of French further teaches:

further comprising [] reconfiguring vehicle related parameters of multiple vehicles in a fleet of vehicles based on receipt of the data by each of the multiple vehicles in the fleet of vehicles. (the derive system  


	The combination of French and Torre does not explicitly teach concurrently reconfiguring vehicle related parameters of multiple vehicles in a fleet of vehicles. However, Ahmed discloses processor-implemented systems and methods for vehicle updating over-the-air and teaches:

further comprising concurrently reconfiguring vehicle related parameters of multiple vehicles in a fleet of vehicles based on receipt of the data by each of the multiple vehicles in the fleet of vehicles. (a plurality of vehicles may be concurrently updated, i.e., concurrently reconfigured, by remote system 130 - See at least ¶[0043]-[0045], Fig.1, and Fig. 2)

	In summary French teaches reconfiguring vehicle related parameters of multiple vehicles in a fleet of vehicles based on receipt of the data by each of the multiple vehicles in the fleet of vehicles. French further teaches that the updates may be performed over-the-air through cloud services and short distance communications methods. However, the combination of French, Torre, and Hercher does not explicitly teach the reconfiguring occurring concurrently among the vehicles in the fleet. However, Ahmed 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the fleet management system of French, Torre, and Hercher to provide for the concurrent multi-vehicle updating, as taught in Ahmed, to provide systems and methods that facilitate the providing of updates in an efficient and cost effective manner. (At Ahmed ¶[0004])

	Regarding claims 3 and 14, French further teaches:

wherein the vehicle related parameters comprise vehicle drive parameters and auxiliary device parameters. (for fleets seeking more conservative driving, Derive installs speed governors and sets torque, horsepower, and shift point settings, i.e., vehicle drive parameters - See at least French ¶4; the Derive VQ smartphone application links the drivers cell phone, i.e., an auxiliary device, to the vehicle. The pairing nullifies distraction by limiting the driver’s phone to only manager-approved apps when the vehicle is in use, i.e., modifies the auxiliary device parameters by blocking certain applications - See at least ¶3)
	
	Regarding claims 4 and 15, French further teaches:

wherein the auxiliary device parameters comprise parameters for at least one of a broadcast radio, a display, and a camera. (the Derive VQ smartphone application links the driver’s cell phone, i.e., a display, to the vehicle. The pairing nullifies distraction by limiting the driver’s phone to only manager-approved apps when the vehicle is in use, i.e., modifies the auxiliary device parameters by blocking certain applications - See at least ¶3)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662   

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662